DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 12/21/2020 and 10/22/2021 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.

Specification
The disclosure is objected to because of the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Correction is required.  See MPEP § 608.01(b).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.




Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claim(s) 1 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 20050058921 to Heilman et al. (hereinafter “Heilman”).
claim 1, Heilman discloses a method comprising: applying a coating of electrically charged fluid print agent to a developer surface (claims 1-3, 9-16, 18-29, abstract, FIG. 14-18), the fluid print agent comprising particles of thermoplastic resin in a carrier fluid (claims 3, 11-13); controlling migration of fluid print agent from the developer surface to form an image from fluid print agent on a first surface (claims 9, 14-16); and irradiating the print agent on the first surface with ultraviolet radiation to heat the print agent to a temperature to melt the thermoplastic resin ([0013], [0021], [0068], [0084]).
However, Heilman fails to specifically disclose:
of at least 70C.
Heilman discloses:
of at least 70C (Heilman discloses similar polymers such as polyether therefore irradiation will be performed in the same temperature range. ([0013], [0021], [0068], [0084]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature as disclosed by Heilman. The motivation for doing so would have been to properly melt the thermoplastic resin. ([0013], [0021], [0068], [0084] of Heilman).

2. Claim(s) 2-15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 20050058921 to Heilman et al. (hereinafter “Heilman”) in view of U.S. Patent Publication No. 20100283188 to Rohner et al. (hereinafter “Rohner”).
claim 2, Heilman discloses wherein irradiating the thermoplastic print agent with ultraviolet radiation comprises irradiating the thermoplastic print agent with ultraviolet radiation.
However, Heilman fails to specifically disclose:
with a wavelength in the range of 360nm to 420nm.
Rohner discloses:
with a wavelength in the range of 360nm to 420nm ([0048], [0068] claims 13 and 14).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the specific wavelenghts as disclosed by Rohner with the method/apparatus of Heilman. The motivation for doing so would have been to improve irradiation of the thermoplastic print agent.  ([0048], [0068] claims 13 and 14 of Rohner).
With respect to claim 3, Heilman in view of Rohner discloses wherein irradiating the thermoplastic print agent with ultraviolet radiation comprises controllably varying the UV radiation incident on the thermoplastic print agent based on at least one characteristic of the image ([0048], [0068] claims 13 and 14 of Rohner).
With respect to claim 4, Heilman in view of Rohner discloses wherein the first surface comprises a surface of a print substrate for a print product (claim 10 of Heilman).
With respect to claim 5, Heilman in view of Rohner discloses wherein applying the fluid print agent to the surface of the print substrate comprises locating the print substrate between first and second electrodes, wherein the developer surface is a surface of the first electrode and controlling migration of the fluid print agent comprises controlling the potential difference between the first and second electrodes to control migration of the fluid thermoplastic print agent from the developer surface towards the second electrode ([0048], [0068] claims 13 and 14).
With respect to claim 6, Heilman in view of Rohner discloses wherein the print substrate comprises a plastic material and the method comprises maintaining the print substrate at a temperature of no greater than 70°C whilst irradiating the print agent on the first surface with ultraviolet radiation to melt the thermoplastic resin (claim 10).
With respect to claim 7, Heilman in view of Rohner discloses wherein the first surface comprises a surface of an intermediate transfer member and the method comprises, after irradiating the print agent on the first surface with ultraviolet radiation, transferring the image formed from the print agent to a print substrate (claim 10).
With respect to claim 8, Heilman in view of Rohner discloses wherein irradiating the print agent with ultraviolet radiation comprises exposing the print agent on the first surface to a plurality of exposures of ultraviolet radiation (claim 10).
With respect to claim 9, Heilman in view of Rohner discloses a print system comprising: an image unit to form an image on a first surface from a fluid thermoplastic print agent, the fluid print agent comprising particles of thermoplastic resin in a carrier fluid; the image unit comprising: a developer unit to develop a coating of electrically charged fluid print agent on a developer surface; and a control unit to control migration of the fluid print agent from the developer surface to form the image; and a heating unit comprising an ultraviolet source to irradiate the print agent on the first surface with ultraviolet radiation to melt the thermoplastic resin to allow the melted thermoplastic resin in continuous areas on the first surface to fuse together (claims 1-4, 9 and 13 FIG.s 1, 2, and 7, [0013], [0021], [0068], [0084]).
With respect to claim 10, Heilman in view of Rohner discloses wherein the ultraviolet source comprises at least one ultraviolet LED ([0048], [0068] claims 13 and 14).
With respect to claim 11, Heilman in view of Rohner discloses wherein the ultraviolet source is to irradiate the image with ultraviolet radiation with a wavelength in the range of 360nm to 420nm ([0048], [0068] claims 13 and 14).
With respect to claim 12, Heilman in view of Rohner discloses wherein the image unit is to form an image on the first surface which is a surface of a print substrate ([0048], [0068] claims 13 and 14).
With respect to claim 13, Heilman in view of Rohner discloses wherein the image unit comprises a first electrode and a second electrode to receive the print substrate between the first and second electrodes and the developer surface is a surface of the first electrode and the control unit is to control a potential difference between the first and second electrodes to control migration of fluid print agent from the developer surface towards the second electrode ([0048], [0068] claims 13 and 14).
With respect to claim 14, Heilman in view of Rohner discloses comprising a cooling surface on an opposite side of the print substrate to the print agent to cool the print substrate ([0048], [0068] claims 13 and 14 Additionally, cooling surfaces were widely known and  common practice at the time of the invention.).
With respect to claim 15, Heilman in view of Rohner discloses A printer heating unit comprising: an ultraviolet LED array; and a controller to control the ultraviolet LED array to output ultraviolet radiation to cause heating of a fluid print agent comprising thermoplastic resin in a carrier fluid to evaporate the carrier fluid and melt the thermoplastic resin (FIG. 7, claims 1, 6, 13-15 of Rohner and [0010], [0013] of Heilman).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY W THIES/Primary Examiner, Art Unit 2853